El Juez Asociado Sr. del Toro,
emitió la opinión del tribunal.
El presente es nn recurso de apelación interpuesto por la parte demandante en nn pleito sobre tercería de dominio. Archivada la demanda, el demandado la excepcionó primero y luego la contestó; y celebrada la vista, la corte, el 21 de agosto de 1913, dictó sentencia declarando sin lngar la de-manda.
En sn alegato la parte demandada y apelada solicita la desestimación del recurso, basándose en que la certificación de la transcripción de los autos elevada a esta Corte Suprema, no fia sido autorizada ni por el secretario de la corte senten-ciadora, ni por los abogados de ambas partes.
Examinada la transcripción, aparece en efecto que solo está autorizada por el abogado de la demandante y apelante y por el demandado y apelado, pero no por su abogado. Al final de la transcripción existe una nota puesta por el abo-gado de la apelante en la cual se hace constar que el deman-dado no tiene abogado. Dicha nota carece de importancia porque, en primer lugar, no es al abogado sino al secretario de la corte al funcionario a quien correspondería hacer cons-tar el hecho consignado en la misma, y, en segundo lugar, porque de la exposición del caso preparada y certificada por el abogado de la apelante resulta que el demandado fué repre-sentado en el acto de la vista por su abogado el Sr. José Saba-ter. Queda, pues, en pie el hecho de que, en realidad de ver-dad, la transcripción de los autos no ha sido certificada ni por el secretario de la corte sentenciadora, ni por los abo-gados de ambas partes.
El artículo 302 del Código de Enjuiciamiento Civil exige que las copias que se eleven a esta Corte Suprema en casos de apelación “deberán llevar la certificación de ser exactas, autorizada por secretario o por los abogados.” Y esta Corte Suprema desde el año de 1910, en el caso de The American R. R. Co. of P. R. v. Corte Municipal, 16 D. P. R., 239, inter-pretando el citado artículo, estableció la doctrina de que la *132palabra “abogados” usada en el mismo, comprende a los abogados de todas las partes que intervienen en el pleito o procedimiento en el cual sé ha establecido el recurso de ape-lación.
Siendo ello así, opinamos que debe declararse con lugar la pretensión del apelado. T al opinar del tal modo, desea-mos hacer constar, además, que hemos examinado todas las cuestiones envueltas en el recurso y que de entrar a consi-derarlas en su fondo, habríamos siempre de confirmar la sentencia apelada.
Debe desestimarse el recurso.

Desestimada la apelación.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf y Aldrey.
El Juez Asociado Sr. Hutchison no formó parte del tribunal en la vista de este caso.
Presentada moción de reconsideración fué ésta denegada por resolución de julio 18, 1914, sin opinión.